DETAILED ACTION
In response to communication filed on 12 January 2022,claims 1, 4, 7-8, 10, 13, 16-17 and 19 are amended. Claims 2-3, 5-6, 9, 11-12, 14-15, 18 and 20 are canceled. Claims 21-31 are new. Claims 1, 4, 7-8, 10, 13, 16-17,19 and 21-31 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Objection to Drawings”, filed 12 January 2022, have been carefully considered. Based on the replacement drawings submitted, the objections have been withdrawn.

Applicant’s arguments, see “Rejection of Claims 5 and 14 under 35 U.S.C. § 112(b)”, filed 12 January 2022, have been carefully considered. Based on the canceled claims, the rejections have been withdrawn. 

Applicant’s arguments, see “Rejection of Claims 1-4, 6-8, 10-13, 17-17, 19 and 20 under 35 U.S.C. § 103”, filed 12 January 2022, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejections below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for CN201910932404.7.

Claim Objections
Claims 1, 10, 13, 19 and 25-26 are objected to because of the following informalities:  
Claims 1 and 10 recite “the first part” should read as --the first part of documents-- since this appears to be a typographical error and may cause antecedent basis issues. 
Claim 1 recites “the first processing indexing table” twice should read as --the first processing index table-- and recites “the second processing indexing table” once should read as --the second processing index table-- since this appears to be a typographical error and may cause antecedent basis issues.
Claim 13 recites “the second processing index table” should read as --a second processing index table—and also recites “the first indexing equipment” should read as --a first indexing equipment-- since this appears to be a typographical error and may cause antecedent basis issues.
Claim 13 recites “the first indexing equipment” should read as --a first indexing equipment-- since this appears to be a typographical error and may cause antecedent basis issues.
Claim 19 recites “into the first part” should read as --into the first part of documents-- since this appears to be a typographical error and may cause antecedent basis issues.
Claims 25 and 26 recite “of indexing performance” should read as --of the indexing performance-- since it appears to be a typographical error and may cause antecedent basis issues. 
Claim 25 recites “an estimated size of the first receiving index table” should read as --an estimated size of a first receiving index table-- since it appears to be a typographical error and may cause antecedent basis issues. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-8 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites limitation “splitting, by the system, the stream of documents into the first part, to continue to be indexed in to the first processing index table”. The current specification does not appear to support where the documents of the first part continue to be indexed in the first processing index table. The current specification in [0042] mentions that index tables 420-1, 420-2 and 420-3 are created. However, it does not clarify that first part continues the indexing process since the indexes are already created. Therefore this claim has been rejected. 
Claims 4, 7-8 and 21-24 are rejected since they inherit this deficiency from claim 1. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, recites claim limitations “at second indexing equipment different from the first indexing equipment and the second indexing equipment”. This claim limitation makes the claim indefinite since it is not clear as to how the second indexing equipment be different from the second indexing equipment (i.e. itself). A second indexing equipment can be different from the first indexing equipment but a second indexing equipment cannot be different from both the first and the second indexing equipment. Therefore this claim limitation makes the claim indefinite. For the purpose of applying prior art “at second indexing equipment different from the first indexing equipment and the second indexing equipment” should read as --at second indexing equipment different from the first indexing equipment--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 19 and 30-31 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ganjoo (US 10,263,908 B1, hereinafter “Ganjoo”).

Regarding claim 19, Ganjoo teaches
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of an index manager device, facilitate performance of operations, comprising: (see Ganjoo, [col14 lines63-67] “non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1002, a separate storage for images or data, a removable memory for sharing information with other devices, etc.”).
determining a rate that a first part of documents of a stream of documents were received, (see Ganjoo, [col10 lines9-12] “the amount of time needed to execute a particular query against a search index depends in part upon the complexity of the query, and in part upon the size of the search index”; [col2 lines64-67] “Query latency can increase for several reasons, including an increase in the number of documents in the index, increase in the attributes stored in each document, increase in the number of queries sent”; [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for wherein the first part of documents were indexed by a first indexing device into a first index table; (see Ganjoo, [col10 lines18-19] “a single index 602 is generated for a set of customer data using any of a number of different approaches”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”). 
based on the rate, (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) dividing the stream of documents into the first part and a second part of documents to be indexed in to a second index table different from the first index table; and (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”; [col2 lines3-4] “a search index can be divided into two or more sub-indexes against which queries can be executed concurrently”).
based on predicted system performance, determining, by the system, to merge the first index table and the second index table into a first searchable index (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed… the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and 

Regarding claim 30, Ganjoo teaches
wherein the predicted system performance comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a predicted size (see Ganjoo, [col10 lines11-12] “upon the size of the search index”) for the first searchable index (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”) at a predicted time the stream will stop (see Ganjoo, [col12 lines52-55] “an amount of time since the last index adjustment can optionally be determined”). 

Regarding claim 31, Ganjoo teaches
wherein the predicted system performance comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a predicted rate of indexing the stream of documents (see Ganjoo, [col10 lines48-49] “the changing of size of the index as additional data is indexed”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo in view of Best et al. (US 2004/0260680 A1, hereinafter “Best”).

Regarding claim 1, Ganjoo teaches
A method comprising: (see Ganjoo, [col17 line61] “A computer-implemented method, comprising”). 
determining, (see Ganjoo, [col10 lines9-12] “the amount of time needed to execute a particular query against a search index depends in part upon the complexity of the query, and in part upon the size of the search index”) by a system (see Ganjoo, [col8 lines63-64] “an example system embodiment 400 for an index configuration for searchable data”) comprising a processor, (see Ganjoo, [col9 lines30-31] “the various parts of the system 400 can be implemented via a circuit, a processor”) an arriving speed of a first part of documents of a stream of documents that were indexed by (see Ganjoo, [col10 lines9-12] “the amount of time needed to execute a particular query against a search index depends in part upon the complexity of the query, and in part upon the size of the search index”; [col2 lines64-67] “Query latency can increase for several reasons, including an increase in the number of documents in the index, increase in the attributes stored in each document, increase in the number of queries sent”; [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number first indexing equipment (see Ganjoo, [col2 lines30-33] “The index can be generated for the data and/or content using any appropriate indexing approach known or used for such purposes”; [col9 lines23-24] “the index generator 412 can generate a search index for the data”) into a first processing index table; (see Ganjoo, [col10 lines18-19] “a single index 602 is generated for a set of customer data using any of a number of different approaches”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”). 
based on the arriving speed in relation to a first threshold, (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) splitting, by the system, the stream of documents into the first part, to continue to be indexed in to the first processing index table, and a second part of documents to be indexed in to a second processing index table different from the first processing indexing table; and (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”; [col2 lines3-4] “a search index can be divided into two or more sub-indexes against which queries can be executed concurrently”).
based on a performance requirement, determining, by the system, whether to merge the first indexing table and the second indexing table into a first receiving table for searching,… (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the the first processing indexing table and the second processing indexing table, for searching (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”).
Ganjoo does not explicitly teach or generate a second receiving table and a third receiving table respectively from the first processing indexing table and the second processing indexing table, for searching. 
However, Best discloses searching information in a distributed data processing system and also teaches
or generate a second receiving table and a third receiving table respectively from personalized search index (see Best, [0100] “method of personalized searching for information”; [0101] “index records 318 in personalized search indexes 500”; [0152] “creating 930 a subset of a personalized search index includes copying 916 index records from a personalized search index and inserting them into a subset index table 900”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of copying the index information as being disclosed and taught by Best, in the system taught by Ganjoo to yield the predictable results of improving searching and indexing information in large distributed data processing system (see Best, [0007] “If searches could be performed with regard for individual users' interests or history of web navigation, searches could be better focused and search results could be more pertinent to users' purposes in searching for information. There are ongoing 

Regarding claim 4, the proposed combination of Ganjoo and Best teaches
wherein the second processing index table is generated (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”; [col2 lines3-4] “a search index can be divided into two or more sub-indexes against which queries can be executed concurrently”) based on the arriving speed in relation to the first threshold (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) by second indexing equipment (see Ganjoo, [col9 line1] “an index configuration generator 410”) different from the first indexing equipment (see Ganjoo, [col9 lines23-24] “the index generator 412 can generate a search index for the data” – 410 and 412 are different).

Regarding claim 21, the proposed combination of Ganjoo and Best teaches
wherein the performance requirement comprises a requirement based on (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes  an estimated size for (see Ganjoo, [col10 lines11-12] “upon the size of the search index”) the first receiving index table (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”).

Regarding claim 22, the proposed combination of Ganjoo and Best teaches
wherein the performance requirement comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a requirement to index the stream at selected rate (see Ganjoo, [col10 lines48-49] “the changing of size of the index as additional data is indexed”).

Regarding claim 23, the proposed combination of Ganjoo and Best teaches
wherein the arriving speed in relation to the first threshold comprises (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) the arriving speed being greater than the first threshold frequency of documents arriving via the stream to be indexed (see Ganjoo, [col13 lines5-7] “comparing the current latency value against the latency threshold, for example, to determine an amount that the current value is over, or under, the threshold”). 

Regarding claim 24, the proposed combination of Ganjoo and Best teaches
wherein the performance requirement comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed”) a requirement that no end of the stream of documents is predicted within a period of time (see Ganjoo, [col12 lines52-55] “an amount of time since the last index adjustment can optionally be determined”).

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo and Best in view of Shah (US 6,389,461 A1, hereinafter “Shah”).

Regarding claim 7, the proposed combination of Ganjoo and Best teaches
further comprising: determining, by the system, a surplus part of (see Ganjoo, [col2 lines65-66] “an increase in the number of documents in the index”) the first processing index table, (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”) wherein an amount of data corresponding to the surplus part is greater than a second threshold amount of data; (see Ganjoo, [col4 lines59-62] “determining at least one of a value associated with the data field having an amount of alphabetic characters above a specified lower literal amount threshold”).  
merging, by the system,… (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) in the first receiving table; (see Ganjoo, [col11 lines7-8] “the sub-indexes can be combined into… 662”).
associating, by the system, the first receiving table and documents associated with data source (see Ganjoo, [col4 lines9-12] “Each sub-index can have an associated search resource 108, 146 for utilizing the respective sub-index, where those search resources can be similar in size and type to the search resource 108”)
The proposed combination of Ganjoo and Best does not explicitly teach merging first entries in the surplus part into second entries in the first receiving table; the surplus part; and deleting the surplus part. 
However, Shah discloses indexing table of contents and also teaches
merge first entries in the surplus part into second entries of the index (see Shah, [col7 lines50-52] “The additional index items 35 are merged with the entries 34(m) (step 105) to form a unified index (in the following, the additional index entries 35”).
the surplus part; and (see Shah, [col7 line50] “The additional index items 35”).
deleting (see Shah, [col12 lines21-22] “to delete previously-stored information”) the surplus part (see Shah, [col7 line50] “The additional index items 35”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of merging additional index items as being disclosed and taught by Shah, in the system taught by the proposed combination of Ganjoo and Best to yield the predictable results of providing effective searching based on the indexed information (see Shah, [col7 lines40-46] “The index 34 also includes a plurality of index entries 34(1) through 34(M) (generally identified by reference numeral 34(m)) and identifies the particular information topics associated with each index entry. Each entry 34(m) in the index 34 includes not only the textual index item, but also a pointer to each information topic 32(n) with which the index entry 34(m) is associated”; [col6 lines34-37] “automatically and/or at a user's request, perform a search to locate and retrieve information relating to particular subjects, and provide the located information to the user's remote user device”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo and Best in view of Zhang (US 2012/0203794 A1, hereinafter “Zhang”).

Regarding claim 8, the proposed combination of Ganjoo and Best teaches
the first processing index table and the second processing index table… (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”) the first processing index table and the second processing index table; and (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”).
at second indexing equipment (see Ganjoo, [col9 line1] “an index configuration generator 410”) different from the first indexing equipment and the second indexing equipment (see Ganjoo, [col9 lines23-24] “the index generator 412 can generate a search index for the data” – 410 and 412 are different). 
The proposed combination of Ganjoo and Best does not explicitly teach in response to determining that an amount of data corresponding to the first processing index table and the second processing index table is greater than a third threshold amount of data, ceasing, by the system, adding a new entry into the first processing index table and the second processing index table; and generating, by the system, a new processing index table. 
However, Zhang discloses event messages and also teaches
in response to determining that an amount of data corresponding to the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”) is greater than a third threshold amount of data, ceasing, by the system, adding a new entry into the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”; [page13 col2] “when a number of the event messages exceeds a specified threshold” – once the threshold is exceeded, the table does not add new entries but renames the table and creates a new table). 
generating, by the system, a new processing index table to store record information (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing amount of data with threshold and creating a new table as being disclosed and taught by Zhang, in the system taught by the proposed combination of Ganjoo and Best to yield the predictable results of efficiently responding to queries (see Zhang, [0018] “for efficiently responding to queries to large datasets of event messages generally comprises dividing up received event messages into threshold-sized R-tables and storing, in Mand S-tables, information which summarizes each R-table according to predetermined criteria”).

Claims 10, 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo in view of Mattis et al. (US 6,128,627 A1, hereinafter “Mattis”).

Regarding claim 10, Ganjoo teaches
Indexing equipment, comprising: (see Ganjoo, [col8 lines63-65] “system embodiment 400 for an index configuration for searchable data in a networked environment”). 
at least one processing unit; and (see Ganjoo, [col17 lines3-4] “at least one central processing unit (CPU)”). 
at least one memory coupled to the at least one processing unit, that stores executable instructions that, when executed by the at least one processing unit, facilitate performance of operations, comprising: (see Ganjoo, [col16 lines57-58] “The environment can include a variety of data stores and other memory and storage media”; [col14 lines62-65] “the device can include many types of memory, data storage, or non-transitory computer-readable storage media, such as a first data storage for program instructions for execution by the processor 1002”). 
determining a first number of indexing requests for documents received via a stream of documents, the indexing requests being received within a predetermined period of time; (see Ganjoo, [col10 lines9-12] “the amount of time needed to execute a particular query against a search index depends in part upon the complexity of the query, and in part upon the size of the search index”; [col2 lines64-67] “Query latency can increase for several reasons, including an increase in the number of documents in the index, increase in the attributes stored in each document, increase in the number of queries sent”; [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”). 
based on the first number of indexing requests in a first relation to a first threshold, (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) splitting the stream of documents into a first part of documents and a second part of documents, wherein the first part is indexed into a first… index and the second part is indexed into a second… index; and (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the 
based on a second relation of indexing performance to a second threshold, (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) merging the first… index and the second… index into a first searchable index (see Ganjoo, [col11 lines2-10] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed… the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”).
Ganjoo does not explicitly teach cached index; cached index; cached index; cached index. 
However, Mattis discloses cached objects and also teaches
cached indexes… (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”) cached indexes (see Mattis, [col9 lines20-22] “Since the keys are content-based, and 
cached indexes… (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”) cached indexes (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of cached indexes as being disclosed and taught by Mattis, in the system taught by Ganjoo to efficiently store and retrieve objects from the cache (see Mattis, [col2 lines15-20] “A key problem in such caching is the efficient storage, location, and retrieval of objects in the cache. This document concerns technology related to the storage, location, and retrieval of multimedia objects within a cache. The object storage facility within a cache is called a "cache object store" or "object store".”).

Regarding claim 13, the proposed combination of Ganjoo and Mattis teaches
wherein the second processing index table is generated (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; [col5 lines12-16] “having determined a data field type for a data field included in the data, the network service can determine whether or not to enable an option to include the data field in the search index to be generated”; [col2 lines3-4] “a search index can be divided into two or more sub-indexes against which queries can be executed concurrently”) based on the first number of indexing requests in the first relation to the first threshold (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency by index processing equipment (see Ganjoo, [col9 line1] “an index configuration generator 410”) different from the first indexing equipment (see Ganjoo, [col9 lines23-24] “the index generator 412 can generate a search index for the data” – 410 and 412 are different).

Regarding claim 28, the proposed combination of Ganjoo and Mattis teaches
wherein the second relation of indexing performance to the second threshold comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) that no end of the stream of documents is predicted within a period of time (see Ganjoo, [col12 lines52-55] “an amount of time since the last index adjustment can optionally be determined”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo and Mattis in view of Shah (US 6,389461 B1, hereinafter “Shah”).

Regarding claim 16, the proposed combination of Ganjoo and Mattis teaches
wherein the operations further comprise: determining a surplus part of the first (see Ganjoo, [col2 lines65-66] “an increase in the number of documents in the index”) cached (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”) index; (see Ganjoo, [col2 lines65-66] “an increase in the number of documents in the index”; [col17 lines19-21] “storage media for temporarily… storing).
based on an amount of data corresponding to the surplus part being greater than a third threshold amount of data, (see Ganjoo, [col4 lines59-62] “determining at least one of a value associated with the data field having an amount of alphabetic characters above a specified lower literal amount threshold”) merging… (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) in the first searchable index; (see Ganjoo, [col11 lines7-8] “the sub-indexes can be combined into… 662”).
associating, the first searchable and documents associated with data source (see Ganjoo, [col4 lines9-12] “Each sub-index can have an associated search resource 108, 146 for utilizing the respective sub-index, where those search resources can be similar in size and type to the search resource 108”)
The proposed combination of Ganjoo and Mattis does not explicitly teach merging first entries in the surplus part into second entries in the first searchable index; the surplus part; and deleting the surplus part. 
However, Shah discloses indexing table of contents and also teaches
merging first entries in the surplus part into second entries of the index (see Shah, [col7 lines50-52] “The additional index items 35 are merged with the entries 34(m) (step 105) to form a unified index (in the following, the additional index entries 35”).
the surplus part; and (see Shah, [col7 line50] “The additional index items 35”).
deleting (see Shah, [col12 lines21-22] “to delete previously-stored information”) the surplus part (see Shah, [col7 line50] “The additional index items 35”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of merging additional index items as being disclosed and taught by Shah, in the system taught by the proposed combination of Ganjoo and Mattis to yield the predictable results of providing effective searching based on the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo and Mattis in view of Zhang (US 2012/0203794 A1, hereinafter “Zhang”).

Regarding claim 17, the proposed combination of Ganjoo and Mattis teaches
the first searchable index… (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”) the first searchable index (see Ganjoo, [col10 lines28-31] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624”). 
cached indexes (see Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”). 
The proposed combination of Ganjoo and Mattis does not explicitly teach in response to determining that an amount of data corresponding to the first searchable index is greater than a fourth threshold amount of data, ceasing adding to the first searchable index; and generating a new searchable index table to receive entries from cached indexes. 

in response to determining that an amount of data corresponding to the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”) is greater than a fourth threshold amount of data, ceasing adding to the working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”; [page13 col2] “when a number of the event messages exceeds a specified threshold” – once the threshold is exceeded, the table does not add new entries but renames the table and creates a new table). 
generating a new searchable index table receive entries from new working table (see Zhang, [0015] “Upon receiving a threshold number of event messages, the working table is renamed as a rollover table, and a new working table is created to store subsequent event messages received by the event processing computer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing amount of data with threshold and creating a new table as being disclosed and taught by Zhang, in the system taught by the proposed combination of Ganjoo and Mattis to yield the predictable results of efficiently responding to queries (see Zhang, [0018] “for efficiently responding to queries to large datasets of event messages generally comprises dividing up received event messages into threshold-sized R-tables and storing, in Mand S-tables, information which summarizes each R-table according to predetermined criteria”).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo and Mattis in view of Okrongli et al. (US 2008/0033592 A1, hereinafter “Okrongli”).

Regarding claim 25, the proposed combination of Ganjoo and Mattis teaches
wherein the second relation of indexing performance to the second threshold comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) an estimated size for (see Ganjoo, [col10 lines11-12] “upon the size of the search index”) the first receiving index table (see Ganjoo, [col11 lines7-10] “the sub-indexes can be combined into two or three sub-indexes 662, 664, 668 in order to reduce the resources and overhead needed to manage and utilize the various sub-indexes”) being determined to be (see Ganjoo, [col13 lines43-48] “comparing the current latency value against a latency threshold and determining the effect that a change in the number, type, and/or size of resources allocated would bring the latency closer to the threshold while remaining under (or getting under) the threshold, in order to satisfy customer latency requirements while minimizing customer cost”)
The proposed combination of Ganjoo and Mattis does not explicitly teach the first receiving index table being determined to be larger than the second threshold.
However, Okrongli discloses compatibility index and also teaches 
index values are larger than the second threshold (see Okrongli, [0036] “the compatibility index value is equal to or greater than the threshold (or the matching criteria are met, as the case may be)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing index values with threshold as being disclosed and taught by Okrongli, in the system taught by the proposed combination of Ganjoo and Mattis to yield the predictable results of automatically sorting information (see Okrongli, [0040] “As a result of matching algorithm 64 as described above, all 

Regarding claim 26, the proposed combination of Ganjoo and Mattis teaches
wherein the second relation of indexing performance to the second threshold comprises (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the second relation is interpreted as minimizing overhead and additional resource) a requirement to index the stream at selected rate (see Ganjoo, [col10 lines48-49] “the changing of size of the index as additional data is indexed”). 
The proposed combination of Ganjoo and Mattis does not explicitly teach a requirement to index the stream at selected rate that exceeds the second threshold.
However, Okrongli discloses compatibility index and also teaches 
index values that exceeds the second threshold (see Okrongli, [0036] “the compatibility index value is equal to or greater than the threshold (or the matching criteria are met, as the case may be)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing index values with threshold as being disclosed and taught by Okrongli, in the system taught by the proposed combination of Ganjoo and Mattis to yield the predictable results of automatically sorting information (see Okrongli, [0040] “As a result of matching algorithm 64 as described above, all of the matched tools may be identical in geometry to source tool 16 (i.e., if the threshold value to which the compatibility index value is compared is set to one)… Where all of the matched tools 

Regarding claim 27, the proposed combination of Ganjoo and Mattis teaches
wherein the first number of indexing requests in the first relation to the first threshold comprises the first number of indexing requests (see Ganjoo, [col2 lines17-19] “manage various aspects (i.e., the latency of search queries or number of queries processed per second) for processing search queries”; [col12 lines31-33] “a determination can be made 804 at the appropriate times as to whether the determined latency is meeting or satisfying the threshold”) being above a number of documents predicted to degrade performance (see Ganjoo, [col12 lines20-25] “recording the determined latency for each request associated with a customer over a period of time, then determining a metric by which to judge the performance. The metric can depend at  least in part upon the criterion or threshold specified by the customer”). 
The proposed combination of Ganjoo and Mattis does not explicitly teach a number of documents predicted to degrade performance more than a fifth threshold.
However, Okrongli discloses compatibility index and also teaches 
index values more than a fifth threshold (see Okrongli, [0036] “the compatibility index value is equal to or greater than the threshold (or the matching criteria are met, as the case may be)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of comparing index values with threshold as being disclosed and taught by Okrongli, in the system taught by the proposed combination of Ganjoo and Mattis to yield the predictable results of automatically sorting information (see Okrongli, [0040] “As a result of matching algorithm 64 as described above, all of the matched tools may be identical in geometry to source tool 16 (i.e., if the threshold value to .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ganjoo and Mattis in view of Best et al. (US 2004/0260680 A1, hereinafter “Best”).

Regarding claim 29, the proposed combination of Ganjoo and Mattis teaches
wherein the operations further comprise, based on a third relation of indexing performance to the second threshold,… (see Ganjoo, [col11 lines2-6] “Thus, it can be desirable to not only split the index into sub-indexes when needed for latency, but also to combine the sub-indexes as appropriate to minimize the overhead and additional resources, or resource instances, needed” – the third relation is interpreted as minimizing resource instances) from the first cached index and the second cached index (see Ganjoo, [col10 lines28-37] “it is determined that the latency values are too high, or that the latency experienced by at least some users is too long. Accordingly, the index can be split into a pair of sub-indexes 622, 624… the index 602 could have been split into a different number of sub-indexes and/or the sub-indexes could have been of different sizes”; Mattis, [col9 lines20-22] “Since the keys are content-based, and serve as indexes into tables of the cache 80, the cache is referred to as a content indexed cache”).  
The proposed combination of Ganjoo and Mattis does not explicitly teach generating a second searchable index and a third searchable index, respectively. 
However, Best discloses searching information in a distributed data processing system and also teaches
generating a second searchable index and a third searchable index, respectively, from personalized search indexes (see Best, [0100] “method of personalized searching for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of copying the index information as being disclosed and taught by Best, in the system taught by the proposed combination of Ganjoo and Mattis to yield the predictable results of improving searching and indexing information in large distributed data processing system (see Best, [0007] “If searches could be performed with regard for individual users' interests or history of web navigation, searches could be better focused and search results could be more pertinent to users' purposes in searching for information. There are ongoing needs for improvement, therefore, in searching and indexing information in large distributed data processing system like the web”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156